Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
 Non-statutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35, 38, 40-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30 and 33-53 of U.S. Patent No. 10,744,198 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a method for inactivating a pathogen, the method comprising: contacting a pathogen having an RNA or DNA genome with hydrogen peroxide, or with a Fenton reagent containing hydrogen peroxide in combination with at least one transition metal selected from the group consisting of Cu and Pe, and in either case with a methisazone reagent, in an amount and for a time-period sufficient to render the pathogen noninfectious, wherein inactivation of the pathogen proceeds at an increased rate relative to that produced by contacting the pathogen with either the hydrogen peroxide or the Fenton reagent alone. The patented claims recite a method for inactivating a pathogen having an RNA or DNA genome, the method comprising: contacting a pathogen with hydrogen peroxide, or a Fenton reagent containing hydrogen peroxide in combination with a transition metal, in the presence of one or more inorganic polyatomic oxyanions, in an amount and for a time-period sufficient for the hydrogen peroxide or the Fenton reagent to render the pathogen noninfectious at an increased rate relative to that produced by contacting the pathogen with either the hydrogen peroxide or Fenton reagent alone, wherein the inorganic polyatomic oxyanion comprises one or more of: phosphate (HPO.sub.4.sup.2-) at a level of at least 50 mM; sulfate (SO.sub.4.sup.2-) at a level of at least 25 mM; trimetaphosphate (P.sub.3O.sub.9.sup.3-) at a level of at least 0.05 mM; or triphosphate (P.sub.3O.sub.10.sup.5-) at a level of at least 0.05 mM. The instant claims reciting a method for inactivating a pathogen comprising hydrogen peroxide and transition metal are read upon by the patented claims. The open-ended comprising language of claims do not exclude reading polyatomic oxyanions into the claims. 
(Note: Applicant is advised to remove incomplete parenthesis from claim 43).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612